Exhibit 10.1

FARMER MAC MORTGAGE SECURITIES CORPORATION
as Bond Purchaser
GLADSTONE LENDING COMPANY, LLC
as Issuer
FEDERAL AGRICULTURAL MORTGAGE CORPORATION
as Guarantor



--------------------------------------------------------------------------------



AGVANTAGE® BOND PURCHASE AGREEMENT



--------------------------------------------------------------------------------



Dated as of December 5, 2014

TABLE OF CONTENTS

Page

RECITALS

ARTICLE I DEFINITIONS



    SECTION 1.01. Definitions



    SECTION 1.02. Principles of Construction

ARTICLE II PURCHASE OF BONDS



    SECTION 2.01. Purchase of Bonds; Minimum Denominations



    SECTION 2.02. Interest Rates and Payment



    SECTION 2.03. Maturity

ARTICLE III CONDITIONS PRECEDENT



    SECTION 3.01. Conditions Precedent to the Purchase of Each Bond



    SECTION 3.02. Certificate of Pledged Collateral

ARTICLE IV REPORTING REQUIREMENTS



    SECTION 4.01. Annual Reporting Requirements



    SECTION 4.02. Additional Reporting Requirements



    SECTION 4.03. Default Notices

ARTICLE V REPRESENTATIONS AND COVENANTS OF THE PARTIES



    SECTION 5.01. Representations of Farmer Mac and the Purchaser



    SECTION 5.02. Representations of Issuer.

ARTICLE VI SECURITY AND COLLATERAL



    SECTION 6.01. Security and Collateral

ARTICLE VII EVENTS OF DEFAULT



    SECTION 7.01. Events of Default



    SECTION 7.02. Acceleration



    SECTION 7.03. Remedies Not Exclusive

ARTICLE VIII MISCELLANEOUS



    SECTION 8.01. GOVERNING LAW



    SECTION 8.02. WAIVER OF JURY TRIAL



    SECTION 8.03. Notices



    SECTION 8.04. Benefit of Agreement



    SECTION 8.05. Entire Agreement



    SECTION 8.06. Amendments and Waivers



    SECTION 8.07. Counterparts



    SECTION 8.08. Termination of Agreement



    SECTION 8.09. Survival



    SECTION 8.10. Severability

ARTICLE IX GUARANTEE



    SECTION 9.01. Guarantee.



    SECTION 9.02. Control by the Guarantor.

Schedule I – Addresses for Notices
Schedule II – Form of Pricing Agreement

Annex A – Form of AgVantage Bond (Fixed- and Floating-Rate)
Annex B – Reserved
Annex C – REIT Officers’ Certificate
Annex D – Issuer Officers’ Certificate
Annex E – Qualified Loan Report

AGVANTAGE BOND PURCHASE AGREEMENT

AGVANTAGE BOND PURCHASE AGREEMENT, dated as of December 5, 2014, among FARMER
MAC MORTGAGE SECURITIES CORPORATION (the “Purchaser”), a wholly owned subsidiary
of FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered
instrumentality of the United States and an institution of the Farm Credit
System (“Farmer Mac” or the “Guarantor”); GLADSTONE LENDING COMPANY, LLC, a
Delaware limited liability company (the “Issuer”); and Farmer Mac, as Guarantor.

RECITALS

WHEREAS Issuer wishes from time to time to issue and sell AgVantage Bonds to the
Purchaser, and the Purchaser wishes from time to time to purchase such AgVantage
Bonds from Issuer, all on the terms and subject to the conditions herein
provided; and

WHEREAS Farmer Mac is an instrumentality of the United States formed to provide
for a secondary market for agricultural real estate mortgages and rural
utilities loans, and Issuer is a limited liability company that intends to
originate and service agricultural mortgage loans as contemplated in this
Agreement; and

WHEREAS the Issuer believes it to be in its best interests to issue and sell
AgVantage Bonds to obtain funding from Farmer Mac; and

WHEREAS Farmer Mac, the Purchaser and Issuer have agreed that the AgVantage
Bonds will be guaranteed by Farmer Mac and secured by the pledge of loans
secured by first liens on agricultural real estate, as provided herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Farmer Mac, the Purchaser and Issuer agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Agreement” means this AgVantage Bond Purchase Agreement, as the same may be
amended from time to time.

“AgVantage Bonds” or “Bonds” means the debt instruments in the form of Annex A
hereto issued and sold under this Agreement, or any one or more of them as the
context may require.

“Bond Documents” means the Bonds, this Agreement, and the Pledge Agreement.

“Bond Interest Rate” means the rate of interest applicable to any particular
Bond, as set forth in the applicable Pricing Agreement.

“Bond Specific Payment Default” means an Event of Default triggered solely by a
payment default of one or more AgVantage Bonds under Section 7.01(a) of this
Agreement when no other facts and circumstances exist that have caused an Event
of Default under Section 7.01 (other than Section 7.01(a)) to occur and be
continuing.

“Borrower” means a limited liability company or other entity organized and
domiciled under the laws of any state in the United States of America that is
principally-owned by the Operating Partnership and affiliated with Issuer
(unless otherwise approved by Farmer Mac) and that owns the agricultural real
estate securing one or more Qualified Loans.

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
any of the Federal Reserve Bank of New York, Farmer Mac’s office in Washington,
DC or Issuer’s main office in McLean, Virginia is not open for business.

“Capitalized Interest” means interest that is added to the cost of a long-term
asset rather than expensed.

“Certificate of Pledged Collateral” has the meaning given to that term in the
Pledge Agreement.

“Closing Date” means the date of the funding of each issuance of AgVantage Bonds
hereunder, which date shall be set forth in the applicable Pricing Agreement.

“Collateral Agent” means Farmer Mac, as collateral agent under the Pledge
Agreement, or its successor, as appointed pursuant to the terms set forth in
Article 3 of the Pledge and Security Agreement.

“Control Party” means (i) the Guarantor, so long as no Guarantor Default has
occurred and is continuing, or (ii) the holders of the AgVantage Bonds for so
long as a Guarantor Default has occurred and is continuing.

“Dollar” or “$” means the lawful money of the United States of America.

“EBITDA” means earnings before interest, taxes, depreciation, and amortization.

“Equity Offering Proceeds” means the amount of net proceeds of any offerings or
issuances of common equity securities (including proceeds from issuances of
senior common stock but excluding proceeds from issuances of preferred term
stock that is required to be accounted for as debt under GAAP) completed by the
REIT after the date hereof, as set forth in the offering documents for any such
offerings or issuances; provided, however, that to the extent any amount of such
net proceeds are used to retire or redeem any existing or outstanding class or
series of equity or debt securities issued by the REIT, or to repay debt
otherwise incurred, directly or indirectly, by the REIT, as set forth in the
offering documents for any such offerings or issuances, then the Equity Offering
Proceeds shall be reduced by that amount; provided further, that to the extent
the offering documents for any such offerings or issuances do not clearly
identify, in the reasonable judgment of Farmer Mac, the amount of net proceeds
used to retire or redeem any existing or outstanding class or series of equity
or debt securities issued by the REIT, or to repay debt otherwise incurred,
directly or indirectly, by the REIT, then Issuer shall cause the REIT to provide
such information as is reasonably requested by Farmer Mac to enable Farmer Mac
to perform an accurate calculation of the amount of Equity Offering Proceeds
resulting from an offering or issuance of equity securities completed by the
REIT.

“Event of Default” has the meaning given to that term in Section 7.01.

“Final Issuance Date” means the earlier of: (a) two years from the date on which
an issuance of AgVantage Bonds is first issued hereunder; and (b) such date as
Farmer Mac determines that a Material Adverse Change has occurred.

“Final Maturity Date” means December 31, 2029, or such other date as agreed to
by the parties.

“Financial Covenants” has the meaning given to that term in Section 5.02.

“Financial Statements”, in respect of a Fiscal Year, means the publicly filed
consolidated financial statements (including footnotes) of the REIT prepared in
accordance with U.S. generally accepted accounting principles for that Fiscal
Year as audited by independent certified public accountants selected by the
REIT, and in respect of a Fiscal Quarter, means the publicly filed unaudited
interim consolidated financial statements of the REIT prepared in accordance
with U.S. generally accepted accounting principles for that Fiscal Quarter.

“Fiscal Quarter” means each fiscal quarter of the REIT, as such may be changed
from time to time, which at the date hereof commence on January 1, April 1,
July 1, and October 1 of each calendar year and end on March 31, June 30,
September 30, and December 31 of the same calendar year, respectively.

“Fiscal Year” means the fiscal year of the REIT, as such may be changed from
time to time, which at the date hereof commences on January 1 of each calendar
year and ends on December 31 of the same calendar year.

“Fixed Charge Coverage Ratio” means the ratio of (a) the sum of the REIT’s (i)
aggregate EBITDA as presented in the Financial Statements, for the prior four
Fiscal Quarters for which Financial Statements are available, which includes the
most recently reported quarter and (ii) aggregate Non-Cash Expenses as presented
in the Financial Statements, for the prior four Fiscal Quarters for which
Financial Statements are available, which includes the most recently reported
quarter to (b) the sum of the REIT’s (i) aggregate interest expense as presented
in the Financial Statements, for the prior four Fiscal Quarters for which
Financial Statements are available, which includes the most recently reported
quarter (ii) aggregate Capitalized Interest, for the prior four Fiscal Quarters
for which Financial Statements are available, which includes the most recently
reported quarter (iii) aggregate preferred dividend payments as presented in the
Financial Statements, to the extent required to be reflected as debt on the
REIT’s Financial Statements, for the prior four Fiscal Quarters for which
Financial Statements are available, which includes the most recently reported
quarter and (iv) aggregate Lease Payments, for the prior four Fiscal Quarters
for which Financial Statements are available, which includes the most recently
reported quarter.

“Goodwill” shall be the aggregate value of the intangible assets held by the
REIT, as of the end of each Fiscal Quarter or the Fiscal Year, as applicable, as
presented in the Financial Statements, excluding the Intangible Assets.

“Guaranteed Obligations” has the meaning given to that term in Section 9.01.

“Guarantor Default” means a default by the Guarantor under its obligations
pursuant to Article IX which is existing and continuing.

“Intangible Assets” means intangible real property assets that are recorded as
part of the acquisition of a real property asset, including leasing costs
(consisting of leasing commissions and legal fees), in-place lease values and
customer relationships, to the extent that such values are included in the line
item “Lease intangibles, net” on the consolidated balance sheet of the REIT’s
Financial Statements.

“Interest Payment Date” means the dates set forth in the Pricing Agreement for
Bonds as the interest payment dates therefor; provided, however, that if any
such date is not a Business Day, such Interest Payment Date that would otherwise
be such date will be the next Business Day following such date.

“Land Asset Fair Value Adjustment” means the difference between (i) the then
current aggregate fair value of all of the farm properties directly or
indirectly owned by the REIT, as reported in the MD&A Section under the Net
Asset Value disclosure in the REIT’s quarterly filings with the Securities and
Exchange Commission (“SEC”), representing the value of such properties based on
independent third-party appraisals, the purchase price paid for recently
purchased properties not included in the previous Fiscal Quarter’s Financial
Statements, or the REIT’s internal valuation process, as applicable, and
(ii) the net cost basis of all of the farm properties directly or indirectly
owned by the REIT representing the initial acquisition price (including the
costs allocated to both tangible assets and Intangible Assets) plus subsequent
improvements and capitalized costs associated with such properties, and adjusted
for accumulated depreciation and amortization, as such value is set forth in the
applicable Financial Statements of the REIT. In the absence of the Net Asset
Value disclosure within the REIT’s quarterly filing, or the absence of a
quarterly filing, the aggregate fair value of such farm properties shall be that
as found in the REIT’s most recent SEC filing, updated for any appraisals
performed since the time of said filing or the addition of any new properties
acquired since the time of such filing, which properties, if any, will be
included at their respective purchase price(s).

“Lease Payments” means payments related to capital leases, as presented, as of
the end of each Fiscal Quarter or the Fiscal Year, as applicable, as presented
in the Financial Statements.

“Leverage Ratio” means the ratio of the REIT’s Total Debt to the REIT’s Total
Assets.

“Material Adverse Change” means a material adverse change in the financial
condition or business of Issuer, the Operating Partnership, or the REIT since
the end of the REIT’s most recently completed Fiscal Year for which audited
Financial Statements are available and have been provided to Farmer Mac, unless
such material adverse change has otherwise been set forth in documents,
certificates or financial information furnished to Farmer Mac or publicly filed
prior to the date of this Agreement.

“Minimum Required Collateralization Level” has the meaning given to that term in
the Pledge Agreement.

“Minimum Tangible Net Worth” shall be calculated pursuant to the following
formula:

$50,000,000 + (0.6 * Equity Offering Proceeds)

“Non-Cash Expenses” means any expenses that were accounted for in the
calculation of the REIT’s EBITDA that did not, and are not expected to, result
in a disbursement of cash. Non-Cash Expenses may include, but are not limited
to, stock-based compensation expense and any other compensation for products or
services paid in stock of the REIT or units of the Issuer. The REIT or the
Issuer shall inform Farmer Mac of the items included in the Non-Cash Expenses
calculation to the extent requested by Farmer Mac.

“Nonperforming Assets” means the sum of the unpaid principal balance of all
loans owned by Issuer that are 90 or more days delinquent, in foreclosure, or in
bankruptcy.

“Nonperforming Asset Rate” means the ratio of Nonperforming Assets to the unpaid
principal balance of all loans owned by Issuer.

“Notice of Requested Borrowing” has the meaning set forth in Section 2.01
hereof.

“Operating Partnership” means Gladstone Land Limited Partnership.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Pledge Agreement” means the Pledge and Security Agreement dated as of the date
hereof, among Issuer, the Purchaser, Farmer Mac and the Collateral Agent.

“Pricing Agreement” means the Pricing Agreement for each issuance of Bonds among
Farmer Mac, the Purchaser and Issuer in the form of Schedule II attached hereto.

“Qualified Collateral” has the meaning given to that term in the Pledge
Agreement.

“Qualified Loans” has the meaning given to that term in the Pledge Agreement.

“REIT” means the Gladstone Land Corporation, a Maryland corporation, and the
consolidated parent company of Issuer.

“Stockholders’ Equity” shall be the stockholders’ equity of the REIT, as of the
end of each Fiscal Quarter or the Fiscal Year, as applicable, as presented in
the Financial Statements.

“Tangible Net Worth” means the tangible net worth of the REIT, calculated as
follows:

(Stockholders’ Equity + Land Asset Fair Value Adjustment – Goodwill)

“Total Assets” means the sum of (a) the Land Asset Fair Value Adjustment and
(b) the total assets as of the end of each Fiscal Quarter or the Fiscal Year, as
applicable, as presented in the Financial Statements.

“Total Debt” means the total interest-bearing debt of the REIT (including any
preferred term stock that is required to be accounted for as debt under GAAP) as
of the end of each Fiscal Quarter or the Fiscal Year, as applicable, as
presented in the Financial Statements.

SECTION 1.02. Principles of Construction. Unless the context shall otherwise
indicate, the terms defined in Section 1.01 hereof include the plural as well as
the singular and the singular as well as the plural. The words “hereafter”,
“herein”, “hereof”, “hereto” and “hereunder”, and words of similar import, refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision. The words “include”, “includes” and “including” shall be construed
to be followed by the words “without limitation.” References to Exhibits,
Articles, Sections, paragraphs, subparagraphs and clauses shall be construed as
references to the Exhibits, Articles, Sections, paragraphs, subparagraphs and
clauses of this Agreement. All accounting terms used and not expressly defined
herein shall have the meanings given to them in accordance with United States
generally accepted accounting principles, and the term “generally accepted
accounting principles” shall mean such accounting principles which are generally
accepted at the date or time of any computation or at the date hereof. The
descriptive headings of the various articles and sections of this Agreement were
formulated and inserted for convenience only and shall not be deemed to affect
the meaning or construction of the provisions hereof.

ARTICLE II

PURCHASE OF BONDS

SECTION 2.01. Purchase of Bonds; Minimum Denominations. The Purchaser agrees to
purchase Bonds, at 100% of their principal amount, from time to time before the
Final Issuance Date, as requested by Issuer by written notice (each, a “Notice
of Requested Borrowing”) and approved by Farmer Mac in an aggregate principal
amount, for all Bonds outstanding hereunder at any one time, not in excess of
$75,000,000, subject to satisfaction of the conditions set forth herein and
agreement between the parties hereto as to the terms of the applicable Pricing
Agreement. Issuer may borrow, repay (subject to the terms of the applicable
Bonds being repaid) and reborrow funds at any time or from time to time up to,
but not including, the Final Issuance Date; provided that Issuer shall not be
eligible to borrow funds under this Agreement at any time that Farmer Mac has
determined that there has been a Material Adverse Change. Each advance under
this Agreement shall be disbursed in a minimum amount of $1 million and
additional increments of $50,000 or such other amounts as agreed to in the
applicable Pricing Agreement. Each Bond shall price, close and fund at times
mutually agreeable to the parties hereto, subject to satisfaction of the
conditions set forth herein and in accordance with the procedures set forth in
Section 2.02(c) hereof, unless otherwise agreed by the parties hereto and set
forth in the applicable Pricing Agreement. No Bond will be purchased without the
signature of Issuer on such Bond, and each Bond purchased hereunder shall be the
obligation of Issuer.

SECTION 2.02. Interest Rates and Payment.

(a) Each Bond shall bear interest, payable semi-annually in arrears (unless
otherwise agreed by the parties hereto and set forth in the applicable Pricing
Agreement) on the outstanding principal amount thereof (computed on the basis of
a 30-day month and a 360-day year unless otherwise agreed by the parties hereto
and set forth in the applicable Pricing Agreement) from its date of issuance
until final payment on the maturity date thereof or otherwise at a fixed rate or
floating rate, as specified for the term of such Bond in the applicable Pricing
Agreement. Interest only shall be payable on each Interest Payment Date. The
Interest Payment Dates shall be determined at the time of, and set forth in, the
applicable Pricing Agreement. The principal amount of each Bond, together with
any accrued but unpaid interest, shall be due and payable in full on the
applicable maturity date for such Bond.

(b) Default Interest. To the extent any payment of interest or principal is not
paid when due, interest shall continue to accrue thereon at the applicable rate
per annum determined as provided above plus two (2) percent (2%).

(c) Notice of Requested Borrowing; Determination of Applicable Margin; Procedure
for Pricing.(i)

(i) Each Notice of Requested Borrowing shall indicate the requested amount of
the Bond and the desired maturity date of such Bond that Issuer requests to be
purchased. A Notice of Requested Borrowing may request preliminary pricing
indications for more than one maturity. Each Notice of Requested Borrowing shall
also provide name, telephone and email contact information of an authorized
representative of Issuer.

(ii) Upon receipt of a Notice of Requested Borrowing from Issuer, Farmer Mac
shall, within 2 Business Days, subject to the condition that Issuer has already
provided information to Farmer Mac concerning Issuer, the proposed Borrowers,
the Operating Partnership, or the REIT as reasonably requested by Farmer Mac,
provide to Issuer a preliminary indication of the applicable Bond Interest Rate.
Farmer Mac shall not be obligated to provide an indication of pricing if Farmer
Mac uses its best efforts to obtain and provide such preliminary indication, but
determines in its sole discretion reasonably exercised that market conditions
are unfavorable for the issuance of debt to fund Bonds with the terms set forth
in the Notice of Requested Borrowing. Upon an acceptance of such preliminary
indication of pricing by Issuer, the applicable Bond will price within a
mutually agreeable time period (and may price on the day of the preliminary
pricing if the parties so agree) with the agreed upon Bond Interest Rate being
evidenced in the applicable Pricing Agreement.

(d) Payments and Prepayments. Each Bond shall not be prepayable during the term
of such Bond unless otherwise agreed by the parties hereto and set forth in the
applicable Pricing Agreement, which will set forth a schedule of any permitted
prepayment dates. Unless otherwise agreed by the parties hereto and set forth in
the applicable Pricing Agreement, any such permitted prepayment by Issuer shall
be in whole upon at least nine business days’ written notice to Farmer Mac.

SECTION 2.03. Maturity(a) . Each Bond shall mature on the maturity date set
forth in the applicable Pricing Agreement and in any event no later than the
Final Maturity Date.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to the Purchase of Each Bond. On each Closing
Date, the Purchaser shall be under no obligation to purchase any Bond unless and
until the following conditions have been satisfied:

(a) The Bonds. Farmer Mac shall have received the original of such Bonds, each
duly executed on behalf of Issuer, in the applicable form attached as Annex A
hereto, or otherwise in a form agreed by the parties.

(b) The Pledge Agreement. Farmer Mac shall have received an original of the
Pledge Agreement duly executed on behalf of Issuer and the Collateral Agent.

(c) Opinion of Counsel. Farmer Mac shall have received an opinion of counsel to
Issuer in form and substance acceptable to Farmer Mac.

(d) Financial and Other Information. Issuer shall have provided Farmer Mac with
the REIT’s most recent Financial Statements and such other information
concerning Issuer, the Borrowers, the Operating Partnership, and the REIT as
Farmer Mac shall have reasonably requested.

(e) No Material Adverse Change. Issuer shall have certified to Farmer Mac (in
the manner specified in paragraph (i) of this Section 3.01), and Farmer Mac
shall be satisfied, that no Material Adverse Change shall have occurred.

(f) UCC Filing. Issuer shall have provided Farmer Mac with evidence that Issuer
has filed the applicable UCC financing statement required pursuant to the Pledge
Agreement.

(g) No Event of Default. Issuer shall have certified to Farmer Mac and Farmer
Mac shall be satisfied that no Event of Default shall have occurred and be
continuing.

(h) Compliance with Financial Covenants. Issuer shall have certified to Farmer
Mac that it has caused the REIT to provide a certification by any president,
vice president, chief financial officer or treasurer of the REIT to Farmer Mac,
substantially in the form of Annex C attached hereto, regarding the REIT’s
compliance with the Financial Covenants contained herein, and Farmer Mac shall
be satisfied that the REIT is in compliance with all Financial Covenants
contained herein.

(i) Certification of Senior Management. Issuer shall have provided Farmer Mac a
certification by any member, president, vice president, chief financial officer
or treasurer of Issuer, substantially in the form of Annex D attached hereto, as
to the following: (i) that Issuer is an institution organized as a Delaware
limited liability company with the appropriate expertise, experience and
qualifications to make agricultural mortgage loans to the Borrowers; (ii) the
matters to be certified under paragraphs (e), (g) and (h) of this Section 3.01;
and (iii) the representations and warranties of Issuer are true and correct in
all material respects except with respect to representations or warranties that
relate to a specific date or time.

SECTION 3.02. Certificate of Pledged Collateral. No later than three Business
Days after each advance hereunder, Issuer shall provide to Farmer Mac and the
Collateral Agent (if not Farmer Mac) a copy of a Certificate of Pledged
Collateral. The Certificate of Pledged Collateral will be dated not earlier than
the last day of the immediately preceding calendar month, or a more recent date
at Issuer’s option, in accordance with the terms of the Pledge Agreement.

ARTICLE IV

REPORTING REQUIREMENTS

SECTION 4.01. Annual Reporting Requirements. So long as any Bonds remain
outstanding, Issuer shall provide or shall cause the REIT to provide Farmer Mac
with the following items within 90 days of the end of each Fiscal Year, in each
case, in form and substance reasonably satisfactory to Farmer Mac:

(a) the Financial Statements for such Fiscal Year;

(b) a Certificate of Pledged Collateral;

(c) an inventory from the Collateral Agent (if not Farmer Mac), or such other
evidence as is reasonably satisfactory to Farmer Mac, as to the Qualified
Collateral held by the Collateral Agent (if not Farmer Mac) at the end of such
Fiscal Year;

(d) the Nonperforming Asset Rate as of the last day of the end of the
immediately preceding Fiscal Year; and

(e) such other information concerning Issuer, the Operating Partnership, the
REIT, the Borrowers, or the Qualified Collateral as is reasonably requested by
Farmer Mac.

SECTION 4.02. Additional Reporting Requirements. So long as any Bonds remain
outstanding, Issuer shall provide or shall cause the REIT to provide to Farmer
Mac, not more than thirty-five (35) Business Days following the end of each of
Issuer’s calendar quarters, a report substantially in the form attached hereto
as Annex E and incorporated by reference herein that identifies each Qualified
Loan that constitutes Qualified Collateral, and such other information
concerning Issuer, the Operating Partnership, the REIT, the Borrowers, or the
Qualified Collateral as is reasonably requested by Farmer Mac.

SECTION 4.03. Default Notices. If an action, occurrence or event shall happen
that is, or with notice and the passage of time would become (unless Issuer
completes the required performance during any applicable grace period) , an
Event of Default, Issuer shall deliver a notice of such action, occurrence or
event to Farmer Mac before 4:00 p.m. (District of Columbia time) on the Business
Day following the date Issuer becomes aware of such action, occurrence or event,
and, if such Event of Default should occur, shall submit to Farmer Mac, within
five days thereafter, a report setting forth its views as to the reasons for the
Event of Default, the anticipated duration of the Event of Default and what
corrective actions Issuer is taking to cure such Event of Default.

ARTICLE V

REPRESENTATIONS AND COVENANTS OF THE PARTIES

SECTION 5.01. Representations of Farmer Mac and the Purchaser. Each of Farmer
Mac and the Purchaser jointly and severally represent to Issuer that on the date
hereof and on each date on which the Purchaser purchases a Bond from Issuer:

(a) it has all necessary authority and has taken all necessary corporate action,
and obtained all necessary approvals, in order for it to execute and deliver all
Bond Documents to which it is a party and for its obligations and agreements
under the Bond Documents to constitute valid and binding obligations of Farmer
Mac and the Purchaser; and in particular the terms of the transaction, and the
actions taken by Farmer Mac and the Purchaser, are in compliance with and in
satisfaction of the requirements of the Farm Credit Administration, as amended
or waived by the Farm Credit Administration; and

(b) The Purchaser is purchasing the Bonds for its own account and not with a
view to the distribution thereof, provided that the disposition by Farmer Mac or
the Purchaser of their property shall at all times be within their control.
Farmer Mac and the Purchaser each understands that the Bonds have not been
registered under the Securities Act of 1933, as amended, and may be resold only
if an exemption from registration is available.

SECTION 5.02. Representations of Issuer. Issuer hereby represents to Farmer Mac
and the Purchaser that on the date hereof, on each date on which the Purchaser
purchases a Bond from Issuer, and, for purposes of paragraph (j), as of the end
of each Fiscal Quarter following the date hereof:

(a) Issuer has been duly organized and is validly existing and in good standing
in the jurisdiction of its organization;

(b) Issuer has the limited liability company power and authority to execute and
deliver this Agreement, each of the other Bond Documents and the applicable
Pricing Agreement, to consummate the transactions contemplated hereby and
thereby and to perform each of its obligations hereunder and thereunder;

(c) Issuer has taken all necessary limited liability company and other action to
authorize the execution and delivery of this Agreement, each of the other Bond
Documents and the applicable Pricing Agreement, the consummation by Issuer of
the transactions contemplated hereby and thereby and the performance by Issuer
of its obligations hereunder and thereunder;

(d) this Agreement, each of the other Bond Documents and the applicable Pricing
Agreement have been duly authorized, executed and delivered by Issuer and
constitute the legal, valid and binding obligations of Issuer, enforceable
against Issuer in accordance with their respective terms, subject to:
(i) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
of general applicability relating to or affecting creditors’ rights generally;
and (ii) the application of general principles of equity regardless of whether
such enforceability is considered in a proceeding in equity or at law;

(e) no approval, consent, authorization, order, waiver, exemption, variance,
registration, filing, notification, qualification, license, permit or other
action is required to be obtained, given, made or taken, as the case may be,
with, from or by any regulatory body, administrative agency or governmental
authority having jurisdiction over Issuer or any third party under any agreement
to which Issuer is a party to authorize the execution and delivery by Issuer of
this Agreement, any of the other Bond Documents or the applicable Pricing
Agreement, or the consummation by Issuer of the transactions contemplated hereby
or thereby or the performance by each of Issuer of each of its obligations
hereunder or thereunder;

(f) neither the execution or delivery by Issuer of this Agreement, any of the
other Bond Documents or the applicable Pricing Agreement nor the consummation by
Issuer of any of the transactions contemplated hereby or thereby nor the
performance by Issuer of its obligations hereunder or thereunder, including,
without limitation, the pledge of the Qualified Loans (as such term is defined
in the Pledge Agreement) to Farmer Mac, conflicts with or will conflict with,
violates or will violate, results in or will result in a breach of, constitutes
or will constitute a default under, or results in or will result in the
imposition of any lien or encumbrance pursuant to any term or provision of the
articles of incorporation or the bylaws of Issuer or any provision of any
existing law or any rule or regulation currently applicable to Issuer or any
judgment, order or decree of any court or any regulatory body, administrative
agency or governmental authority having jurisdiction over Issuer or the terms of
any mortgage, indenture, contract or other agreement to which Issuer is a party
or by which Issuer or any of each of its properties is bound;

(g) there is no action, suit, proceeding or investigation before or by any court
or any regulatory body, administrative agency or governmental authority
presently pending or, to the actual knowledge of Issuer, threatened with respect
to Issuer, this Agreement, any of the other Bond Documents or the applicable
Pricing Agreement challenging the validity or enforceability of this Agreement,
any of the other Bond Documents or the applicable Pricing Agreement, or seeking
to restrain, enjoin or otherwise prevent Issuer from engaging in its business as
currently conducted or the consummation by Issuer of the transactions
contemplated by this Agreement, any of the other Bond Documents or the
applicable Pricing Agreement, or which, if adversely determined, would have a
material adverse effect on Issuer’s financial condition or either of its ability
to perform each of its obligations under this Agreement, any of the other Bond
Documents or the applicable Pricing Agreement;

(h) Issuer has (or will obtain through other affiliated companies directly or
indirectly owned by the REIT) the appropriate expertise, experience and
qualifications to make agricultural mortgage loans similar to the mortgage loans
(to the Borrowers) contemplated hereby;

(i) no Material Adverse Change has occurred;

(j) Issuer has caused the REIT to provide to Farmer Mac a certification within
45 calendar days after the end of the last Fiscal Quarter, substantially in the
form of Annex C attached hereto, certifying that the REIT is in compliance with
the following covenants (collectively, the “Financial Covenants”) as of the end
of such Fiscal Quarter:



  (i)   Leverage Ratio of the REIT shall not be more than sixty-five percent
(65%);



  (ii)   the Fixed Charge Coverage Ratio of the REIT shall be at least 1.4; and



  (iii)   the Tangible Net Worth of the REIT shall be at least equal to or
greater than the Minimum Tangible Net Worth; provided, however, that this
Financial Covenant shall not restrict the REIT from making the minimum dividend
payments required to maintain its status as a real estate investment trust and
such dividend payments shall not cause a violation of this Financial Covenant.

(k) As to each Bond purchased by Purchaser, Issuer made a reasonable
determination, as of the date on which the Purchaser purchased such Bond from
Issuer, that the applicable Borrower under each Qualified Loan pledged to secure
such Bond at the time of such purchase had sufficient repayment capacity to
perform under such Qualified Loan without requiring repayment support from any
other Borrower.

ARTICLE VI

SECURITY AND COLLATERAL

SECTION 6.01. Security and Collateral.

(a) To secure the full and punctual payment of the Bonds, Issuer shall enter
into the Pledge Agreement pursuant to which Issuer shall grant a perfected
security interest to the Collateral Agent, for the ratable benefit of the
holders of the Bonds and the Guarantor, in and shall pledge and collaterally
assign to and with the Collateral Agent the Qualified Collateral and all of the
rights, remedies, title and interest of Issuer in and to the Qualified
Collateral in which the Issuer has rights or the power to transfer rights to a
secured party.

(b) Issuer shall cause (i) the value of the Qualified Collateral (as determined
in accordance with the Pledge Agreement) to be at all times not less than 110%
of the aggregate outstanding principal amount of the Bonds, and (ii) the value
of the Qualified Loans (as determined in accordance with the Pledge Agreement)
to be at all times not less than 100% of the aggregate outstanding principal
amount of the Bonds.

(c) Issuer shall not create, or permit to exist, any pledge, lien, charge,
mortgage, encumbrance, debenture, hypothecation or other similar security
instrument that secures, or in any way attaches to, such Qualified Collateral,
other than the lien of the Pledge Agreement and the Permitted Liens (as defined
in the Pledge Agreement), without the prior written consent of Farmer Mac.

(d) The Qualified Loans will at all times meet the Eligibility Criteria as
defined in the Pledge Agreement.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. Each of the following actions, occurrences or
events shall, but only (except in the case of subsections (a), (d), (e), and
(f) below) if Issuer does not cure such action, occurrence or event within
45 days after receipt of written notice from Farmer Mac requesting that it be
cured, constitute an “Event of Default” under the terms of this Agreement:

(a) a failure by Issuer to make a payment of principal or interest on any Bond
for more than two Business Days after the same becomes due and payable;

(b) a material representation by Issuer to Farmer Mac in connection with this
Agreement, any Bond or the Pledge Agreement, or any material information
reported pursuant to Article V, shall prove to be incorrect or untrue in any
material respect when made or deemed made;

(c) a failure by Issuer to comply with any other covenant or provision contained
in this Agreement or any Bond or the Pledge Agreement (other than a failure by
Issuer to maintain the Minimum Required Collateralization Level);

(d) the entry of a decree or order by a court having jurisdiction in the
premises adjudging Issuer, the Operating Partnership or the REIT a bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of Issuer, the Operating
Partnership or the REIT under the Federal Bankruptcy Act or any other applicable
Federal or State law or law of the District of Columbia, or appointing a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of Issuer, the Operating Partnership or the REIT or of any substantial
part of either of its property, or ordering the winding up or liquidation of
either of its affairs, and the continuance of any such decree or order unstayed
and in effect for a period of 60 consecutive days;

(e) the commencement by Issuer, the Operating Partnership or the REIT of
proceedings to be adjudicated a bankrupt or insolvent, or the consent by Issuer,
the Operating Partnership or the REIT to the institution of bankruptcy or
insolvency proceedings against it, or the filing by Issuer, the Operating
Partnership or the REIT of a petition or answer or consent seeking
reorganization or relief under the Federal Bankruptcy Act or any other
applicable Federal or State law or law of the District of Columbia, or the
consent by Issuer, the Operating Partnership or the REIT to the filing of any
such petition or to the appointment of receiver, liquidator, assignee, trustee,
sequestrator (or similar official) of Issuer, the Operating Partnership or the
REIT or of any substantial part of its property, or the making by Issuer, the
Operating Partnership or the REIT of an assignment for the benefit of creditors,
or the admission by Issuer, the Operating Partnership or the REIT in writing of
its inability to pay its debts generally as they become due, or the taking of
limited liability company action by Issuer, the Operating Partnership or the
REIT in furtherance of any such action; or

(f) a failure by Issuer to maintain the Minimum Required Collateralization
Level, if Issuer does not cure such action, occurrence or event within 30 days
of the earlier of (i) receipt of written notice from Farmer Mac requesting that
it be cured, or (ii) the first day on which Issuer becomes aware of such
failure; or

(g) a failure or breach by the REIT to comply with any of the Financial
Covenants set forth herein.

SECTION 7.02. Acceleration. Upon the occurrence, and during the continuance, of
an Event of Default, Farmer Mac may, upon written notice to that effect to
Issuer, declare the entire principal amount of, and accrued interest on, the
Bonds at the time outstanding to be immediately due and payable. Notwithstanding
the foregoing, if a Bond Specific Payment Default has occurred and is continuing
with respect to one or more Bonds, Farmer Mac agrees to forbear from enforcing
its rights in the Qualified Loans supporting other Bonds issued hereunder for
which there is no Bond Specific Payment Default, which forbearance shall be for
a period of 30 calendar days after the Bond Specific Payment Default has
occurred.

SECTION 7.03. Remedies Not Exclusive. Upon the occurrence, and during the
continuance, of an Event of Default, Farmer Mac shall be entitled to take such
other action as is provided for by law, in this Agreement, or in any of the
other Bond Documents, including injunctive or other equitable relief.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. GOVERNING LAW. EXCEPT AS SET FORTH IN SECTION 9.01 HEREOF, THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, FEDERAL LAW.
TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THAT STATE LAW SHALL BE THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED
THEREIN.

SECTION 8.02. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.02.

SECTION 8.03. Notices. All notices and other communications hereunder to be made
to any party shall be in writing and shall be addressed as specified in
Schedule I attached hereto as appropriate except as otherwise provided herein.
The address, telephone number, or facsimile number for any party may be changed
at any time and from time to time upon written notice given by such changing
party to the other parties hereto. A properly addressed notice or other
communication shall be deemed to have been delivered at the time it is sent by
facsimile (fax) transmission to the party or parties to which it is given.

SECTION 8.04. Benefit of Agreement. This Agreement shall become effective when
it shall have been executed by Farmer Mac, the Purchaser and the Issuer, and
thereafter shall be binding upon and inure to the respective benefit of the
parties and their permitted successors and assigns.

SECTION 8.05. Entire Agreement. This Agreement, including the Schedules and
Annexes hereto, and the other Bond Documents, constitute the entire agreement
between the parties hereto concerning the matters contained herein and supersede
all prior oral and written agreements and understandings between the parties.

SECTION 8.06. Amendments and Waivers.

(a) No provision of this Agreement may be amended or modified except pursuant to
an agreement in writing entered into by Farmer Mac, the Purchaser and the
Issuer. No provision of this Agreement may be waived except in writing by the
party or parties receiving the benefit of and under such provision.

(b) No failure or delay of Farmer Mac, the Purchaser or the Issuer in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No waiver
of any provision of this Agreement or consent to any departure by Issuer
therefrom shall in any event be effective unless the same shall be authorized as
provided in paragraph (a) of this Section 8.06, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on Issuer in any case shall entitle Issuer to any
other or further notice or demand in similar or other circumstances.

SECTION 8.07. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

SECTION 8.08. Termination of Agreement. This Agreement shall terminate upon the
indefeasible payment in full of all amounts payable hereunder and under the
Bonds.

SECTION 8.09. Survival. The representations and warranties of each of the
parties hereto contained in this Agreement and contained in each of the other
Bond Documents, and the parties’ obligations under any and all thereof, shall
survive and shall continue in effect following the execution and delivery of
this Agreement, any disposition of the Bonds and the expiration or other
termination of any of the other Bond Documents, but, in the case of each Bond
Document, shall not survive the expiration or the earlier termination of such
Bond Document, except to the extent expressly set forth in such Bond Document.

SECTION 8.10. Severability. If any term or provision of this Agreement or any
Bond Document or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or such
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
any remaining terms or provisions of such Bond Document or the application of
such term or provision to circumstances other than those as to which it is held
invalid or unenforceable.

ARTICLE IX

GUARANTEE

SECTION 9.01. Guarantee.

(a) The Guarantor agrees to pay in full to the holder of each Bond, the
principal of, and interest on, the Bonds when due, whether at maturity, upon
redemption or otherwise (the “Guaranteed Obligations”), on the applicable due
date for such payment.

(b) The Guarantor’s obligations hereunder shall inure to the benefit of and
shall be enforceable by any holder of a Bond if, for reason beyond the control
of such holder, such holder shall have failed to receive the interest or
principal, as applicable, payable to such holder any payment date, redemption
date or stated maturity date. The Guarantor hereby irrevocably agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
legality or enforceability of, or any change in or amendment to, this Agreement,
the Pledge Agreement or any Bond, the absence of any action to enforce the same,
the waiver or consent by the holder of any Bond or by the Collateral Agent with
respect to any provisions of this Agreement or the Pledge Agreement, or any
action to enforce the same or any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor. The
Guarantor hereby waives diligence, presentment, demand of payment, protest or
notice with respect to each Bond or the interest represented thereby, and all
demands whatsoever, and covenants that the guarantee will not be discharged
except upon complete irrevocable payment of the principal and interest
obligations represented by the Bonds.

(c) The Guarantor shall be subrogated to and is hereby assigned all rights of
the holder of the Bonds against Issuer and the proceeds of the Qualified
Collateral, all in respect of any amounts paid by the Guarantor pursuant to the
provisions of the guarantee contained in this Article IX. Each holder shall
execute and deliver to the Guarantor in each holder’s name such instruments and
documents as the Guarantor may reasonably request in writing confirming or
evidencing such subrogation and assignment.

(d) No reference herein shall alter or impair the guarantee, which is absolute
and unconditional, of the due and punctual payment of principal of, and interest
on, the Bonds, on the dates such payments are due.

(e) The guarantee is not an obligation of, and is not a guarantee as to
principal or interest by the Farm Credit Administration, the United States or
any other agency or instrumentality of the United States (other than the
Guarantor).

(f) The guarantee shall be governed by, and construed in accordance with,
Federal law. To the extent Federal law incorporates state law, that state law
shall be the laws of the State of New York applicable to contracts made and
performed therein.

SECTION 9.02. Control by the Guarantor. If the Guarantor is the Control Party,
the Guarantor shall be considered the holder of all Bonds outstanding for all
purposes under the Pledge Agreement and shall be permitted to take any and all
actions permitted to be taken by the holder thereunder. The Control Party will
have the sole right to direct the time, method and place of conducting any
proceeding for any remedy available to the Collateral Agent or any holder with
respect to the Bonds or exercising any power conferred on the Collateral Agent
with respect to the Bonds provided that:

(a) such direction shall not be in conflict with any rule of law or with the
Pledge Agreement;

(b) the Collateral Agent shall have been provided with indemnity from the
Control Party reasonably satisfactory to it; and

(c) the Collateral Agent may take any other action deemed proper by such
Collateral Agent that is not inconsistent with such direction, provided,
however, that the Collateral Agent need not take any action which it determines
might expose it to liability.

[SIGNATURE PAGE FOLLOWS]IN WITNESS WHEREOF, each party hereto has caused this
Agreement to be executed by an authorized officer as of the day and year first
above written.

      FARMER MAC MORTGAGE SECURITIES
CORPORATION

By:
 

Name:
Title:
  R. Dale Lynch
Vice President and Treasurer

      FEDERAL AGRICULTURAL
MORTGAGE CORPORATION

By:
 

Name:
Title:
  R. Dale Lynch
Senior Vice President – Chief Financial Officer and Treasurer

 
GLADSTONE LENDING COMPANY, LLC, a Delaware limited liability company
By: GLADSTONE LAND LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole member and manager
By: GLADSTONE LAND PARTNERS, LLC, a Delaware limited liability company, its
General Partner
By: GLADSTONE LAND CORPORATION, a Maryland corporation, its Manager
By:
 
Name:
Title:

SCHEDULE I
TO
BOND PURCHASE AGREEMENT
Addresses for Notices



1.   The addresses referred to in Section 8.03 hereof, for purposes of
delivering communications and notices, are as follows:

If to the Purchaser or Farmer Mac:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attention of: Chief Financial Officer

With a copy to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attention of: Capital Markets Group

With a copy also to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attention of: General Counsel

If to Issuer:

Gladstone Lending Company, LLC
c/o Gladstone Land Corporation
1521 Westbranch Drive, Suite 100
McLean, Virginia 22102
Fax: 703-287-5801
Attn: Michael Licalsi

With copy to:

Gladstone Lending Company, LLC
c/o Gladstone Land Corporation
1521 Westbranch Drive, Suite 100
McLean, Virginia 22102
Fax: 703-287-5801
Attn: Lewis Parrish and Jay Beckhorn

With a copy also to:

Bass Berry & Sims PLC
100 Peabody Place, Suite 900
Memphis, TN 38103
Fax: 901-543-5999
Attention: Richard R. Spore and Robert P. McDaniel, Jr.

1

SCHEDULE II

TO
AGVANTAGE BOND PURCHASE AGREEMENT

FORM OF PRICING AGREEMENT

The Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States and an institution of the Farm Credit
System (“Farmer Mac”), Farmer Mac Mortgage Securities Corporation, a wholly
owned subsidiary of Farmer Mac (the “Purchaser”), and Gladstone Lending Company,
LLC (“Issuer”), a Delaware corporation, agree that, on              , 20      
(the “Closing Date”), the Purchaser will purchase from Issuer and Issuer will
sell to the Purchaser $      aggregate principal amount of [Fixed Rate]
[Floating Rate] AgVantage Bonds (the “Bonds”) with the following terms:

Bond Interest Rate:

[Initial Bond Interest Rate:       ]

[Floating Rate Index:       ]

[Interest Rate Margin:       ]

[Interest Rate Reset Dates:       ]

Interest Payment Dates:       

Interest Periods:       

[The Bonds may not be prepaid at any time.][The Bonds may not be prepaid prior
to              , 20      . On or after              , 20       the Bonds may be
prepaid on the scheduled call dates set forth herein, in whole [only] [or in
part], at the option of Issuer, according to the terms of the Bond Purchase
Agreement (as defined below).][The Bonds may be prepaid in whole [only] [or in
part] at any time.]

[Scheduled call dates:       ]

Maturity Date:       

The Bonds shall be obligations of Issuer. The issuance and sale of the Bonds by
Issuer to the Purchaser shall occur under the terms and conditions of the
AgVantage Bond Purchase Agreement, dated as of December 5, 2014, among Farmer
Mac, the Purchaser and Issuer (the “Bond Purchase Agreement”). All of the
provisions contained in the Bond Purchase Agreement are hereby incorporated by
reference in their entirety and shall be deemed to be a part of this Pricing
Agreement to the same extent as if such provisions had been set forth in full
herein. Capitalized terms used herein and not defined herein shall have the
meanings given to those terms in the Bond Purchase Agreement. This Pricing
Agreement may be executed in two or more counterparts.

In the event of any inconsistency between the terms of this Pricing Agreement
and the Bond Purchase Agreement, the terms of this Pricing Agreement shall
apply.

Agreed to this        day of       , 20      .

Federal Agricultural Mortgage Corporation

By:       
Name:       
Title:       


Farmer Mac Mortgage Securities Corporation

By:       
Name:       
Title:       


Gladstone Lending Company, LLC, a Delaware


limited liability company

By: Gladstone Land Limited Partnership, a Delaware limited partnership, its sole
member and manager

By: Gladstone Land Partners, LLC, a Delaware

limited liability company, its General Partner

By: Gladstone Land Corporation, a Maryland corporation, its Manager

By:
Name:
Title:


[FORM OF BOND]

GLADSTONE LENDING COMPANY, LLC

__% Fixed Rate Senior AgVantage Bond due _______

____________, 20__

FOR VALUE RECEIVED, the undersigned, GLADSTONE LENDING COMPANY, LLC (the
“Issuer”), hereby promises to pay to FARMER MAC MORTGAGE SECURITIES CORPORATION,
a wholly owned subsidiary of Farmer Mac (as defined below) (“the Purchaser”), or
registered assigns, the principal sum of      MILLION DOLLARS
($     ,000,000.00) on       , together with interest computed from the date
hereof according to the terms of the Bond Purchase Agreement (as defined below).

Payments of principal and interest on this Bond are to be made in lawful money
of the United States of America at such place as shall have been designated by
written notice to Issuer from the registered holder of this Bond as provided in
the Bond Purchase Agreement referred to below.

This Bond is issued pursuant to an AgVantage Bond Purchase Agreement, dated as
of December 5, 2014, as well as the Pricing Agreement for $      Fixed Rate
Bonds dated as of              , 20      (together, as from time to time
amended, the “Bond Purchase Agreement”), among the Issuer, the Purchaser and
Federal Agricultural Mortgage Corporation (“Farmer Mac”), and is entitled to the
benefits thereof. This Bond is also entitled to the benefits of the Pledge
Agreement, dated as of December 5, 2014, among the Issuer, the Purchaser, Farmer
Mac and the Collateral Agent named therein.

Capitalized terms used herein and not defined herein shall have the meanings
given to those terms in the Bond Purchase Agreement.

This Bond is a registered Bond and, upon surrender of this Bond for registration
of transfer or exchange, accompanied by a written instrument of transfer duly
executed by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Bond will be issued to, and registered in the name
of, the transferee. Prior to due presentment for registration of transfer,
Issuer may treat the person in whose name this Bond is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and
Issuer will not be affected by any notice to the contrary. This Bond is the
obligation of the Issuer.

[This Bond may not be prepaid at any time.][This Bond may not be prepaid prior
to            , 20      . On or after              , 20       this Bond may be
prepaid at any time, in whole [only] [or in part], at the option of Issuer,
according to the terms of the Bond Purchase Agreement and provided that, if such
optional prepayment is made on a date other than an Interest Payment Date,
accrued interest on the principal amount hereof that is being prepaid shall be
payable through and excluding the date such optional prepayment is made.][This
Bond is prepayable at any time by Issuer, in whole [only] [or in part] at the
option of Issuer on the terms set forth in the Bond Purchase Agreement.]

If an Event of Default, as defined in the Bond Purchase Agreement, occurs and is
continuing, the principal of this Bond may be declared due and payable in the
manner, at the price and with the effect provided in the Bond Purchase
Agreement.

This Bond shall be construed and enforced in accordance with, and the rights of
Issuer and the holder hereof shall be governed by, the laws of the State of New
York, excluding choice-of-law principles of the law of the State of New York
that would require the application of the laws of another jurisdiction.

 
GLADSTONE LENDING COMPANY, LLC, a Delaware limited liability company
By: GLADSTONE LAND LIMITED PARTNERSHIP, a Delaware limited partnership, its
sole member and manager
By: GLADSTONE LAND PARTNERS, LLC, a Delaware limited liability company, its
General Partner
By: GLADSTONE LAND CORPORATION, a Maryland corporation, its Manager
By:
 
Name:
Title:

ANNEX B
[RESERVED]ANNEX C

FORM OF REIT OFFICERS’ CERTIFICATE

We,       , and       , of Gladstone Land Corporation, a Maryland corporation
(the “REIT”), in connection with that certain AgVantage Bond Purchase Agreement
dated as of December 5, 2014, among Gladstone Lending Company, LLC, an
indirectly owned subsidiary of the REIT, Farmer Mac Mortgage Securities
Corporation, and Federal Agricultural Mortgage Corporation (the “Bond Purchase
Agreement”), hereby certify on behalf of the REIT that as of the end of the most
recent Fiscal Quarter:

(1) the REIT’s Leverage Ratio is as follows:



  a.   Total Debt:



  b.   Total Assets:



  i.   Land Asset Fair Value Adjustment:



  ii.   Total assets:

(2) the REIT’s Fixed Charge Coverage Ratio is as follows:



  a.   Aggregate EBITDA:



  b.   Aggregate Non-Cash Expenses:



  c.   Aggregate interest expense:



  d.   Aggregate Capitalized Interest:



  e.   Aggregate preferred dividend payments to the extent required to be
reflected as debt on the REIT’s Financial Statements:



  f.   Aggregate Lease Payments:

(3) the REIT’s Tangible Net Worth is as follows:



  a.   Stockholders’ Equity:



  b.   Land Asset Fair Value Adjustment:



  i.   Intangible Assets:



  c.   Goodwill:

(4) to the best of our knowledge, the values set forth above in paragraphs
(1)-(3) are correct and accurate in all material respects.

(5) the REIT is in compliance with all of the Financial Covenants contained in
the Bond Purchase Agreement.

Capitalized terms used in this certificate shall have the meanings given to
those terms in the Bond Purchase Agreement.

DATED as of this        day of       ,       .

GLADSTONE LAND CORPORATION

     
By:      
Name:       
  By:     
Name:      

Title        Title       

ANNEX D

FORM OF ISSUER OFFICERS’ CERTIFICATE
Officers’ Certificate

TO: Federal Agricultural Mortgage Corporation

We,       , and       , of Gladstone Lending Company, LLC (“Issuer”), pursuant
to the AgVantage Bond Purchase Agreement dated as of December 5, 2014, among
Issuer, Farmer Mac Mortgage Securities Corporation, and Federal Agricultural
Mortgage Corporation (the “Bond Purchase Agreement”), hereby certify on behalf
of Issuer that as at the date hereof:

(1) Issuer is an institution organized as a Delaware limited liability company
with the appropriate expertise, experience and qualifications to make
agricultural mortgage loans to the Borrowers;

(2) no material adverse change has occurred in the financial condition of
Issuer, the Operating Partnership, or the REIT between the date of the end of
the REIT’s most recently completed Fiscal Year for which Financial Statements
are available and have been provided to Farmer Mac and the date hereof, which
has not been set forth in documents, certificates, or financial information
furnished to Farmer Mac or publicly filed;

(3) all of the representations contained in Section 5.02 of the Bond Purchase
Agreement remain true and correct in all material respects on and as of the date
hereof;

(4) no Event of Default exists; and

(5) Issuer has caused the REIT to provide a certification by any president, vice
president, chief financial officer or treasurer of the REIT to Farmer Mac,
substantially in the form of Annex C attached to the Bond Purchase Agreement,
regarding the REIT’s compliance with the Financial Covenants contained therein.

Capitalized terms used in this certificate shall have the meanings given to
those terms in the Bond Purchase Agreement.

DATED as of this        day of       ,       .

GLADSTONE LENDING COMPANY, LLC

     
By:      
Name:       
  By:     
Name:      

Title        Title       

ANNEX E
QUALIFIED LOAN REPORT

2